DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 08/22/2022 is acknowledged.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.
Claim Interpretation
Claim 20 involves potentially confusing language due to the recitation of “where the battery does not require a forming step”.
Therefore, the Examiner is interpreting this claim in light of the paragraphs from Applicant’s specification below:
[0263] Following assembly, sulfur-based batteries generally require a preliminary forming step. During this forming step, the batteries undergo long charging and discharging cycles to create the interfaces required for their subsequent functioning. However, advantageously, such is not the case for the battery according to the invention. 
[0264] Thus, preferably, in the context of the invention, the process for manufacturing the battery according to the invention does not require a forming step.
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 20170084953 A1, as given in the 10/14/2020 IDS).
Regarding claim 1, Smith discloses a battery comprising an anode, a separator, a cathode comprising a composite material based on sulfur and carbon-based material, and a catholyte, wherein the catholyte includes at least one organosulfur species participating in the capacity of the cathode (P18-21, 29, 49, 57, 88, 90, claim 15).

Regarding claim 2, Smith discloses wherein the anode comprises an anode active material comprising sodium or lithium (P19).

Regarding claim 4, Smith discloses wherein the carbon-based material is selected from: carbon black, carbon nanotubes, carbon fibers, graphene, acetylene black, graphite, carbon nanofibers and a mixture thereof in all proportions (P57).

Regarding claim 5, Smith discloses wherein the composite material comprises sulfur in elemental form (P57).

Regarding claim 6, Smith discloses wherein the composite material also includes selenium (“The positive electrode comprises elemental sulfur and/or selenium and, in certain embodiments of the invention, organosulfur species such as organic polysulfide species and/or metal organic polysulfide salts, and matrices containing these species”).

Regarding claim 7, Smith discloses wherein the at least one organosulfur species is selected from: an organic disulfide, an organic polysulfide, a thiol, a polythiol, a thiolate or a polythiolate (P40, 43).

Regarding claim 8, Smith discloses wherein the at least one organosulfur species is selected from the compounds having the following formulae: RSxR,    R(SH)n, R(SM)X, R(COSH)n, R(COSM)n, RCOSxR and a polymer including one or more functions from among -Sx-, -COSx-, -SH, -SM, -COSH and -COSM, with: M selected from Li and Na; R selected from substituted or unsubstituted alkyl or aryl groups, x an integer greater than or equal to 2, n an integer greater than or equal to 1 (“[0040] The organosulfur species may, for example, be selected from the group consisting of organic polysulfides, organic thiolates, organic polythiolates, including those with sulfur-containing functional groups such as dithioacetal, dithioketal, trithio-orthocarbonate, aromatic polysulfide, polyether-polysulfide, polysulfide-acid salt, thiosulfonate [—S(O).sub.2—S—], thiosulfinate [—S(O)—S-], thiocarboxylate [—C(O)—S—], dithiocarboxylate [—RC(S)—S—], thiophosphate or thiophosphonate functionality, or mono-, di- or trithiocarbonate functionality; organo-metal polysulfides containing these or similar functionalities; and mixtures thereof”, P40).

Regarding claim 9, Smith discloses wherein the catholyte also comprises: one or more alkali metal salts (the catholyte is the electrolyte in contact with a cathode, “One or more conductive salts are present in the electrolyte in combination with the nonaqueous polar aprotic solvent and/or polymer. Conductive salts are well known in the battery art and include, for example, lithium salts of (CF.sub.3SO.sub.2).sub.2N.sup.−, CF.sub.3SO.sub.3.sup.−, CH.sub.3SO.sub.3.sup.−, ClO.sub.4.sup.−, PF.sub.6.sup.−, AsF.sub.6.sup.−, nitrate, halogen or the like. Sodium and other alkali metal salts and mixtures thereof may also be used” P52).

Regarding claim 10, Smith discloses wherein the catholyte also comprises one or more lithium salts and Li polysulfides: RSyLi with: y an integer greater than or equal to 2, and R selected from substituted or unsubstituted alkyl or aryl groups (polysulfide-acid salt of Formula VII wherein M is Li, P29, 46).

Regarding claim 20, Smith discloses a structure substantially identical to that of claim 1 therefore, the limitation “where the battery does not require a forming step” is met by Smith. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 20170084953 A1, as given in the 10/14/2020 IDS) in view of Pyun et al (US 20140199592 A1).
Regarding claim 3, Smith does not disclose wherein the composite material has been formed in a melt, via a step of melting the sulfur and of blending the sulfur and the carbon-based material.
In a similar field of endeavor, Pyun teaches as a general guideline for the person of skill in the art to use in formulating such materials, up to about 15 wt % elemental carbon material can be dispersed in sulfur at temperatures high enough that the sulfur is molten, but low enough that significant ring opening and polysulfide polymerization does not occur (e.g., at temperatures in the range of about 120.degree. C. to about 160.degree. C., P56). Pyun further teaches higher loadings of elemental carbon materials in sulfur can be achieved by pre-dissolution of the sulfur and dispersion of the elemental carbon material into a suitable solvent (e.g., carbon disulfide) followed by removal of the solvent under reduced pressure to yield a blended composite powder which can be melted and reacted with the one or more monomers (P56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized  the teaching of Pyun within the battery of smith and provided wherein the composite material is formed in a melt, via a step of melting the sulfur and of blending the sulfur and the carbon-based material, given that Pyun teaches elemental carbon material can be dispersed in sulfur at temperatures high enough that the sulfur is molten and higher loadings of elemental carbon materials in sulfur can be achieved by pre-dissolution of the sulfur and dispersion of the elemental carbon material into a suitable solvent (e.g., carbon disulfide) followed by removal of the solvent under reduced pressure to yield a blended composite powder which can be melted and reacted with the one or more monomers. Furthermore, one of ordinary skill in the art would be motivated to do this with the reasonable expectation it would lead to a successful composite material. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 20170084953 A1, as given in the 10/14/2020 IDS) in view of Wang et al (US 20140170459 A1, as given in the 10/14/2020 IDS).
Regarding claims 12 and 13, Smith does not disclose wherein the at least one organosulfur species is a polymer and is capable of behaving like a polymeric binder (claim 12) or wherein the at least one organosulfur species acting as a polymeric binder is selected from a polymer containing the following functions: disulfide -S-S-, polysulfides - Sn- with n an integer greater than or equal to 2, and/or -SH (claim 13).
In a similar field of endeavor, Wang teaches a new approach for a high-performance lithium-sulfur battery by combining conventional C/S cathode with liquid electrolyte containing dissolved electrochemically active material (P13). Wang teach the dissolved electrochemically active material includes sulfur in the form of at least one of a soluble lithium polysulfide and/or an organodisulfide compound or compounds having the formula RSSR', where R and R' are the same or different, and where they may be C1-C6 alkyl, straight or branched (for example, dimethyl disulfide (DMDS), diethyl disulfide (DEDS), dipropyl disulfide (DPDS), and isopropyl disulfide (IPDS), P13). Wang teaches through use of a sufficient concentration of an active sulfur species and amount of electrolyte, the unfavorable formation of insoluble                         
                            
                                
                                    L
                                    i
                                
                                
                                    2
                                
                            
                            S
                        
                     is avoided and the capacity, cyclability, and rate capability of the cell are drastically improved (P13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of wang within the battery of Smith and provided the organosulfur species to be dimethyl disulfide (DMDS), diethyl disulfide (DEDS), dipropyl disulfide (DPDS), or isopropyl disulfide (IPDS), given that Wang teaches through use of a sufficient concentration of an active sulfur species and amount of electrolyte, the unfavorable formation of insoluble                         
                            
                                
                                    L
                                    i
                                
                                
                                    2
                                
                            
                            S
                        
                     is avoided and the capacity, cyclability, and rate capability of the cell are drastically improved.
While modified Smith does not specifically discuss the capability of the organosulfur species to behave as a polymeric binder, this is an intended use of the organosulfur species. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Regarding claim 14, modified Smith is silent to the present concentration of the organosulfur species participating in the capacity of the cathode in the catholyte. 
In a similar field of endeavor, Smith teaches through use of a sufficient concentration of an active sulfur species and amount of electrolyte, the unfavorable formation of insoluble                         
                            
                                
                                    L
                                    i
                                
                                
                                    2
                                
                            
                            S
                        
                     is avoided and the capacity, cyclability, and rate capability of the cell are drastically improved. (P13)
One of ordinary skill in the art would recognize the present concentration of the organosulfur species participating in the capacity of the cathode in the catholyte is a result-effective variable and one of ordinary skill in the art is able to routinely experiment to choose a sufficient concentration in which formation of insoluble                         
                            
                                
                                    L
                                    i
                                
                                
                                    2
                                
                            
                            S
                        
                      is avoided and the battery us improved. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as obvious over Smith et al (US 20170084953 A1, as given in the 10/14/2020 IDS) as applied to claim 1.
Regarding claim 11, Smith discloses wherein the catholyte may also comprise a polymeric binder (the catholyte is the electrolyte in contact with a cathode, “The electrolyte may be in the form of a gel, which may be a three-dimensional network comprised of a liquid and a binder component” P51, “Suitable binders include polymers such as, for example, polyvinyl alcohol, polyacrylonitrile, polyvinylidene fluoride (PVDF), polyvinyl fluoride, polytetrafluoroethylene (PTFE), copolymers from tetrafluoroethylene and hexafluoropropylene, copolymers from vinylidene fluoride and hexafluoropropylene, copolymers from vinylidene fluoride and tetrafluoroethylene, ethylene-propylene-diene monomer rubber (EPDM), and polyvinyl chloride (PVC)”, P57, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the binder of the catholyte to include polymers because Smith teaches suitable binders include polymers. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07)).

Regarding claim 15, Smith discloses an example wherein “elemental sulfur was combined with conductive carbon and polyethylene (as a binder) in a mass ratio (sulfur:carbon:polyethylene) of 75:20:5 and ball milled into a slurry with chloroform…the electrolytes used each contained 0.38 M lithium bis(trifluoromethane)sulfonamide and 0.38 M lithium nitrate in a 1:1 v/v mixture of 1,3-dioxolane and 1,2-dimethoxyethane” (P112, Example 14). One of ordinary skill in using this data provided by Smith to calculate the mole ratio between the mineral (elemental) sulfur and the organic sulfur such as below.
                
                    0.75
                     
                    m
                    o
                    l
                     
                    m
                    i
                    n
                    e
                    r
                    a
                    l
                     
                    s
                    u
                    l
                    f
                    u
                    r
                     
                    ÷
                    0.38
                    
                        
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    o
                    r
                    g
                    a
                    n
                    i
                    c
                     
                    s
                    u
                    l
                    f
                    u
                    r
                     
                    ÷
                    1
                     
                    L
                     
                    ≈
                    1.97
                
            
Smith’s mole ratio between the mineral (elemental) sulfur and the organic sulfur of 1.97 lies within the claimed range of 0.05 to 10 and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al (US 20170084953 A1, as given in the 10/14/2020 IDS) as applied to claim 1.
Regarding claim 16, Smith discloses a structure substantially identical to that of claim 1 therefore, the limitation “wherein the cathode has a theoretical specific capacity of greater than 1700 mAh/g” is inherent to Smith. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
If it is not inherent, since the composition of Smith is the same as the composition of claim 1, it would have been obvious to one of ordinary skill in the art that the cathode capable of having a theoretical specific capacity of greater than 1700 mAh/g because if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Regarding claim 17, Smith discloses a structure substantially identical to that of claim 1 therefore, the limitation “wherein the cathode has a specific capacity of greater than 1300 mAh/g measured at a discharging regime equal to C/10” is inherent to Smith. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
If it is not inherent, since the composition of Smith is the same as the composition of claim 1, it would have been obvious to one of ordinary skill in the art that the cathode is capable of having a specific capacity of greater than 1300 mAh/g measured at a discharging regime equal to C/10 because if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 18, Smith discloses a structure substantially identical to that of claim 1 therefore, the limitation “wherein the cathode has a specific capacity of greater than 500 mAh/g measured at a discharging regime equal to C/1” is inherent to Smith. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
If it is not inherent, since the composition of Smith is the same as the composition of claim 1, it would have been obvious to one of ordinary skill in the art that the cathode is capable of having a specific capacity of greater than 500 mAh/g measured at a discharging regime equal to C/1 because if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Regarding claim 19, Smith discloses a structure substantially identical to that of claim 1 therefore, the limitation “wherein the cathode is capable of having a specific capacity of greater than 1000 mAh/g measured at a discharging regime equal to C/1 after 400 cycles” is inherent to Smith. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
If it is not inherent, since the composition of Smith is the same as the composition of claim 1, it would have been obvious to one of ordinary skill in the art that the cathode is capable of having a specific capacity of greater than 1000 mAh/g measured at a discharging regime equal to C/1 after 400 cycles because if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729